Citation Nr: 0615020	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

REMAND

The veteran served on active duty from February 1965 to 
February 1967, from November 1990 to May 1991, and from 
September 1994 to December 1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertensive vascular disease. 

The term "hypertension" refers to persistently high arterial 
blood pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
801 (28th ed. 1988).  Borderline hypertension is a condition 
in which the arterial blood pressure is sometimes within the 
normotensive range and sometimes within the hypertensive 
rage.  Borderline hypertension is also known as labile 
hypertension.  Dorland's, Id.

The record shows that elevated blood pressure readings were 
recorded in December 1994 during the veteran's period of 
military service.  Service medical records do not show a 
diagnosis of hypertension; the earliest actual diagnosis of 
hypertension appears to have been in October 2002.

The VA examination performed in October 2002, in the opinion 
of the Board, provides an inadequate basis on which to decide 
the claim.  In the report of that examination the examiner 
stated that no medical records were reviewed.  The examiner 
diagnosed arterial hypertension and, noting that the veteran 
reported that he was found to be hypertensive while in the 
service in 1994, gave the date of diagnosis as 1994.  
However, the examiner's finding as to the date of diagnosis 
is apparently based solely on the veteran's reported history 
and he identified no medical data to show when a diagnosis 
was established.  Nor did he address the question of whether 
hypertension, if first identified after service, is part of a 
disease process that began in service.  Furthermore, the 
Board believes that the critical judgment as to the 
diagnostic significance of medical data and blood pressure 
readings recorded over the years should be made by a 
cardiologist.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Arrange for the veteran to be 
scheduled for an examination by a 
physician specializing in cardiology to 
determine whether the current 
hypertension is related to the elevated 
blood pressure readings recorded in 
service.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review.  On 
the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following and provide a full rationale 
for the conclusions reached:

*	Upon review of the blood pressure 
readings documented in service and 
in postservice medical records, is 
there a 50 percent probability or 
greater that the current 
hypertension began during service or 
is part of a disease process that 
was manifest in service, as 
evidenced by the elevated or 
borderline blood pressure readings 
documented in service medical 
records.

2.  Then, readjudicate the claim for 
service connection for hypertension.  If 
the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


